Notice of Pre-AIA  or AIA  Status
 	The present application 16/777,746, filed on 1/30/2020 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Claims 1-20 are pending in this application.
Drawings
The Drawings filed on 1/30/2020 are acceptable for examination purpose.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner





Statutory Review under 35 USC § 101

Claims 1-8 are directed to a system for managing media content data sets loaded onto a content server of a vehicle entertainment system and have been reviewed
 	Claims 1-8 appear to be statutory, as the system includes hardware (at least one data processor such as hardware components data storage  such as non-volatile memory device and like) as disclosed in ¶ para 0012-0014,0026 of the applicant’s specification referring to physical processor cores
Claims 9-15 are directed to a media content manager for selectively loading media content data sets to an in-flight entertainment system
 	Claims 9-15 appear to be statutory, as the system includes hardware (at least one data processor such as hardware components data storage  such as non-volatile memory device and like) as disclosed in ¶ para 0026, 0033-0038 of the applicant’s specification referring to physical processor cores
Claims 16-20 are directed to a method and have been reviewed.
 	Claims 16-20 perform the method steps are on statutory category, determined to be directed to significantly more than an abstract idea (based on currently known judicial exceptions)



Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recite:
 	“A system for managing media content data sets loaded onto a content server of a vehicle entertainment system presenting media content data items to passenger terminal devices, the system comprising:
 	a media content repository storing one or more media content data items;
 	The claim recites “a usage data aggregator in communication with the vehicle entertainment system to retrieve usage log data from each of the passenger terminal devices connected to the vehicle entertainment system”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “content server of a vehicle entertainment system”, “may be hardware and/or by a processor”, nothing in the claim element precludes the step from practically being performed in the mind.   
For eample , but for the “hardware and/or processor”, language, “a usage data aggregator”, in the context of this claim other limitations such as “a load set generator receptive to the usage log data to build a ranked media content data set based upon prioritization scores assigned to each of the media content data items with adaptive inferences from the usage log data, at least one of the prioritization scores being correlated with one or more trip factors established for a subsequent vehicle trip for which the ranked media content data set is being built”, ; and
 	a content retriever in communication with the media content repository to transfer the one or more media content data items specified in the ranked media content data set” encompasses the user manually calculating the media content scores assigned to each of the media content data, prioritization scores”.  Similarly, the limitation of “ranked” media content data based on the prioritization scores, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “hardware and/or by a processor” language, “score”, “ranked” in the context of this claim 1 encompasses the user thinking that the usage log data should be prioritization scored, correlated with the trip factors, ranked.  If a claim 1 limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim 1 recites an abstract idea.

Step 2A Prong 2 Integration into a practical application

	The judicial exception is not integrated into a practical  application.  In particular, the claim only recites one additional element – using (content server of a vehicle entertainment system) “hardware and/or a processor” to perform both prioritization scores, ranked media content data steps.   The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer content scores, , prioritization scores; “ranked” media content data).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim 1 is directed to an abstract idea.

Step 2B Significantly more

 	The claim 1 limitations does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “hardware and/or by a processor” to perform prioritization scores, ranked media content data steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere claim 1 steps to apply an exception using a generic computer component cannot provide an inventive concept. The claim 1 is not patent eligible. See MPEP 2106.05(b)(I).  

Claim 2 depend from 1, including all limitations of claim 1.  The claim 2 recites the additional limitations “wherein the number of media content data items in the
ranked media content data set is less than an entirety of the media content data items stored in the media content repository”, performing generic computer functions and/or steps, generic computer  functions does not provide significantly more than the abstract idea

Claim 3 depend from Claim 1, including all limitations of claim 1.  Claim 3 recites the additional limitations  “wherein the media content data item is a single unit of programming presentable on the passenger terminal devices”, performing generic computer functions and/or steps, generic computer  functions does not provide significantly more than the abstract idea

Claim 4 depend from 1, including all limitations of claim 1.  Claim 4 recites the additional limitations “wherein the ranked media content data set is generated based upon a function of available bandwidth for the transfer of the one or more media content data items to the content server”, performing generic computer functions and/or steps, generic computer  functions does not provide significantly more than the abstract idea

Claim 5 depend from Claim 1, Claim 5, including all limitations of claim 1.      Claim 5 recites the additional limitations “wherein the usage log data includes data points selected from a group consisting of: a frequency of viewing a given one of the one or more media content data items, a quantity of viewing the one or more media content data items, a quantity of viewing categories of the one or more media content data items, a duration viewed of the given one of the one or more media content data items, a time viewed of the given one of the one or more media content data items, an identity of a passenger viewing the given one of the one or more media content data items, and demographic information of the passenger viewing the given one of the or more media content data items”, performing generic computer functions and/or steps, generic computer  functions does not provide significantly more than the abstract idea
Claim 6 depend from Claim 1, Claim 6 including all limitations of claim 1.  Claim 6 recites the additional limitations “further comprising a threshold controller receptive to adjustment inputs applied to the adaptive inferences in the assignment of the prioritization score, the generated ranked media content data set being modified according to the adjustment inputs, performing generic computer functions and/or steps, generic computer  functions does not provide significantly more than the abstract idea

Claim 7 depend from Claim 6, including all limitations of claim 6 and claim 7 is rejected on the basis of claim 6, because claim 7 performing generic computer functions and/or steps, generic computer  functions does not provide significantly more than the abstract idea

Claim 8 depend from Claim 1, Claim 8 including all limitations of claim 1. Claim 8 recites the additional limitations “wherein the content retriever stores the transferred one or more media content data items to a portable content loader device connectible to the content server of the vehicle entertainment system, performing generic computer functions and/or steps, generic computer  functions does not provide significantly more than the abstract idea





Claim 9 recites:
 	“A media content manager for selectively loading media content data sets to an in-flight entertainment system, the media content manager comprising:
 	“a ground server receiving viewing preference and habit data from passenger terminal devices connected to the in-flight entertainment system, the ground server building a ranked media content data set based upon prioritization scores assigned to individual media content data items in the ranked media content data set with adaptive inferences from the viewing preference and habit data, the prioritization scores being correlated with one or more trip factors established for a subsequent flight for which the ranked media content data set is being built”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “in-flight entertainment system”, “may be hardware and/or by a processor”, nothing in the claim element precludes the step from practically being performed in the mind.   
 	For example , but for the “hardware and/or processor”, language “building a ranked media content data set based upon prioritization scores assigned to individual media content data items in the ranked media content data set with adaptive inferences from the viewing preference and habit data”, “the prioritization scores being correlated with one or more trip factors established for a subsequent flight for which the ranked media content data set is being built”, encompasses the user manually calculating the media “ranked media content data”, “prioritization scores”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the 
Step 2A Prong 2 Integration into a practical application
 	The judicial exception is not integrated into a practical  application.  In particular, the claim only recites one additional element – using (content server of a in-flight entertainment system) “hardware and/or a processor” to perform both prioritization scores, ranked media content data steps.  The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of content scores, , prioritization scores; “ranked” media content data).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim 9 is directed to an abstract idea.
Step 2B Significantly more
 	The claim 9 limitations does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “hardware and/or by a processor” to perform prioritization scores, ranked media content data steps amounts to no more than mere instructions to apply 

Claim 10 depend from Claim 9, Claim 10 including all limitations of claim 9.  Claim 10 recites the additional limitations “wherein the ground server includes a media content repository storing the media content data items”,  performing generic computer functions and/or steps, generic computer  functions does not provide significantly more than the abstract idea

Claim 11 depend from claim 10, including all limitations of claim 9,10.  Claim 11 recites the additional limitations “wherein the number of media content data items in the ranked media content data set is less than an entirety of the media content data items stored in the media content repository”, performing generic computer functions and/or steps, generic computer  functions does not provide significantly more than the abstract idea
 
Claim 12 depend from Claim 9, including all limitations of claim 9.  Claim 12 recites the additional limitations  “wherein the media content data item is a single unit of programming presentable on the passenger terminal devices”, performing generic computer functions and/or steps, generic computer  functions does not provide significantly more than the abstract idea

Claim 13, depend from Claim 9, including all limitations of claim 9, Claim 13 recites the additional limitations” wherein the ground server includes a threshold controller receptive to adjustment inputs applied to the adaptive inferences in the assignment of the prioritization score, the generated ranked media content data set being modified according to the adjustment inputs”, performing generic computer functions and/or steps, generic computer  functions does not provide significantly more than the abstract idea.

Claim 14 depend from Claim 13,  Claim 14 recites the additional limitations “wherein the adjustment inputs include modifying the number of media content data items in the ranked media content data set”, performing generic computer functions and/or steps, generic computer  functions does not provide significantly more than the abstract idea.

Claim 15 depend from Claim 9, Claim 15 recites the additional limitations “wherein the viewing preference and habit data includes data points selected from a group consisting of: a frequency of viewing a given one of the one or more media content data items, a quantity of viewing the one or more media content data items, a quantity of viewing categories of the one or more media content data items, a duration viewed of the given one of the one or more media content data items, a time viewed of the given one of the one or more media content data items, an identity of a passenger viewing the given one of the one or more media content data items, and demographic information of the passenger viewing the given one of the or more media content data 

Claim 16 recites
 	“A method for selectively loading media content data sets onto a vehicle entertainment system content server that presents media content items to passenger terminal devices, the method comprising:
 	 “receiving, on a ground server, viewing preference and habit data from the passenger terminal devices connected to the vehicle entertainment system, the viewing preference and habit data being recorded by the passenger terminal devices during at least one prior trip;
 	receiving, on the ground server, one or more trip factors established for a subsequent trip”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “content data sets onto a vehicle entertainment system”, may be hardware and/or by a processor”, nothing in the claim element precludes the step from practically being performed in the mind.   
 	For example , but for the “hardware and/or processor”, language “habit data from the passenger”, “assigning prioritization scores to each media content item based upon adaptive inferences from the viewing preference and habit data, the prioritization scores being correlated with the one or more trip factors;
 	building a ranked media content data set based upon the assigned prioritization scores of each of the media content items”, “prioritization scores”, “ranked” media 
Step 2A Prong 2 Integration into a practical application
	The judicial exception is not integrated into a practical  application.  In particular, the claim only recites one additional element – using (content server of a vehicle entertainment system) “hardware and/or a processor” to perform both prioritization scores, ranked media content data steps.  The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of prioritization scores; “ranked” media content data).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim 16 is directed to an abstract idea.
Step 2B Significantly more
 	The claim 16 limitations does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional 

Claim 17 depend from Claim 16, including all limitations of claim 16. The claim 17 recites the additional limitations “receiving an adjustment input; and applying a modification to the adaptive inferences in the assigning of the prioritization score to each media content item, the generated ranked media content data set being modified in response”,  performing generic computer functions and/or steps, generic computer  functions does not provide significantly more than the abstract idea

Claim 18 depend from Claim 17, including all limitations of claim 17,16. Claim 18 recites the additional limitations “wherein the adjustment inputs include modifying the number of media content data items in the ranked media content data set”, performing generic computer functions and/or steps, generic computer  functions does not provide significantly more than the abstract idea .

Claim 19, depend from Claim 16, including all limitations of claim 16. The       claim 19 recites the additional limitations “retrieving the media content data items in the ranked media content data set from a media content repository in communication with 
 
Claim 20, depend from claim 19, The claim 19 recites the additional limitations “wherein the number of media content data items in the ranked media content data set is less than an entirety of the media content data items stored in the media content repository”, performing generic computer functions and/or steps, generic computer  functions does not provide significantly more than the abstract idea















Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perlman et al., (hereafter Perlman), US Pub.No. 2009/0119721 published May,2009 in view of Brodie et al., (hereafter Brodie), US Pub.No. 2018/0203937 published Jul,2018.



As to claim 1, Perlman teaches a system which including “ A system for managing media content data sets loaded onto a content server (fig 2A, media server system element 310A)  of a vehicle entertainment system presenting media content data items to passenger terminal devices, the system comprising (para: 0034, fig 2A, vehicle information system element 300, Perlman teaches vehicle information system element 300 particularly vehicles may include automobile element 390A or aircraft element 390B or it may be a bus, recreational vehicle, or boat and/or a locomotive and like :
 	“a media content repository storing one or more media content data items” (Perlman: 0036, fig 2A-2B – Perlman teaches media server for the vehicle information system element 300 that including media server system as detailed in fig 2A-2B, fig 4, 0049-0050 – Perlman teaches user interface system with the vehicle information system providing media content personally selected viewing the content during travel, particularly vehicle information system provides user selected content displayed on the personal media device;
 	“ in communication with the vehicle entertainment system to retrieve, from each of the passenger terminal devices connected to the vehicle entertainment system ” (Perlman : fig 2A-2B, fig 4 – Perlman teaches vehicle information system, user interface system connected to the user device received viewing the content via networking)  ;
 	“a load set generator receptive to , build a media content data set based upon each of the media content data items with adaptive inferences, correlated with one or more trip factors established for a subsequent vehicle trip” (Perlman: fig 4A-4B, 0036-0037, 0045 – Perlman teaches vehicle information system, passenger cabin that 
 	“a content retriever in communication with the media content repository to transfer the one or more media content data items specified in the media content data set” (Perlman : fig 2A-2B, 0039, line 1-10 – Perlman teaches vehicle information system including content sources, user interface system, also employs distribution system for the vehicle information system communication with the media content server and allows transfer the media content in a network environment)  .
	It is however, noted that Perlman does not teach “usage data aggregator”, “prioritization scores”, “ranked media”.  On the other hand  Brodie disclosed “usage data aggregator” (0044-0045 – Brodie teaches data collection of various types of media data particularly prioritizing media files, periodically updating media files sharing , analyzing  with respect to user behavior data that is tracked on the computing devices in a cloud based metadata storage, further it is noted that the metadata associated with the user viewing behavior).  The prior art of Brodie teaches “prioritization scores” (fig 2, 0057,0071 - Brodie teaches ranking module interacts with various parameters related to user interactions, user behaviors of each media file and generating metrics that including ranked list, importance score directly related to the user behavior data as detailed in fig 2, it is further noted that ranking module not only ranks media files 
	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine prioritizing media based on user behavior particularly ranking set of media, prioritizing media content of Brodie et al., into portable media device with a vehicle information system particularly viewing selected content such as multimedia presentation of Perlman et al., because both Perlman, Brodie teaches user interface that allows selected  multimedia content to the users device(s) (Perlman: Abstract; Brodie: Abstract), both prior art of Perlman, Brodie supports media content delivered via network environment (Perlman: fig 2B; Brodie:     fig 1, element 110) and both prior art of Perlman, Brodie supports content storage servers (Perlman: fig 2B content source;  Brodie: fig 1).  Because both Perlman, Brodie teaches users required media content distributed to the user devices, it would have been obvious to ordinary skill in the art to use Brodie’s user account associated with the user behavior data with respect to ranked media content (Brodie: fig 1), in the Perlman’s vehicle information system (Perlman: fig 2A), further prior art of Brodie provides not only most ranked  media files within the collection that are interested to the user, but also allows to store automatically user behavior data representing individual user’s interaction with various media files to meet user’s expectation(s), further allows to gather and share to augment the prioritization of personal media file collection (Brodie: 0005-0007), thus improves quality and reliability of media file collection and sharing.

As to claim 2,  the combination of Perlman, Brodie  disclosed “wherein the number of media content data items in the ranked media content data set is less than an entirety   of the media content data items stored in the media content repository” (Brodie: 0048, fig 1)

As to claim 3, Perlman disclosed “wherein the media content data item is a single unit of programming presentable on the passenger terminal devices” (fig 2B, fig 4A, 0034) .

As to claim 4,  the combination of Perlman, Brodie disclosed “wherein the ranked media content data set is generated based upon a function of available bandwidth for the transfer of the one or more media content data items to the content server” (Brodie: 0036, 0049).

As to claim 5, 15, the combination of Perlman, Brodie disclosed “wherein the usage log data includes data points selected from a group consisting of: a frequency of viewing a given one of the one or more media content data items” (Brodie: 0031, 0113-0114), “a quantity of viewing the one or more media content data items” (Brodie: 0031), a quantity of viewing categories of the one or more media content data items (0031-0032 categories may corresponds to audio, video, photos, tags and like), a duration viewed of the given one of the one or more media content data items, a time viewed of the given one of the one or more media content data items,( Brodie : 0040,0051) “an identity of a passenger viewing the given one of the one or more media content data 

As to claim 6, Brodie disclosed “further comprising a threshold controller receptive to adjustment (0060,0065) inputs applied to the adaptive inferences in the assignment of the prioritization score, the generated ranked media content data set being modified according to the adjustment inputs” (Brodie: 0057,0071).

As to claim 7, Brodie disclosed “wherein the adjustment inputs include modifying the number of media content data items in the ranked media content data set” (Brodie: 0023,0047).

As to claim 8, Brodie disclosed “wherein the content retriever stores the transferred one or more media content data items to a portable content loader device connectible to the content server of the vehicle entertainment system” (Brodie: 0024-0025,0028).

As to claim 9, Perlman teaches a system which including “ A media content manager for selectively loading media content data sets to an in- flight entertainment system, the media content manager comprising” (fig 2A, media server system element 310A, para: 0034, fig 2A, vehicle information system element 300, Perlman teaches vehicle information system element 300 particularly vehicles may include automobile 
 	“a ground server receiving viewing preference and habit data from passenger terminal devices connected to the in-flight entertainment system, the ground server building a media content data set based upon , assigned to individual media content data items in the media content data set( Perlman : fig 2A-2B, fig 4,0034 – Perlman teaches vehicle information system, user interface system connected to the user device received viewing the content via networking, Perlman specifically teaches vehicle information system may also be in-flight entertainment system as detailed in 0034, and ground server is part of the content source because content source is supported media server system as shown in fig 2A, element 310A and media content corresponds to multimedia content and/or audio video integrated with the information system element 100; with adaptive inferences from the viewing preference (Perlman: 0029, fig 1 -  Perlman teaches passengers and/or users with personally provided viewing content that including media content such as albums, music, video selection and other information preferences because personal media device integrated with the information system as shown in fig 1), being correlated with one or more trip factors established for a subsequent flight for which the media content data set is being built (Perlman: fig 4A-4B, 0036-0037, 0045 – Perlman teaches vehicle information system, passenger cabin that including selected user interface supporting media content and/or video interface system, further it is noted that the prior art of Perlman specifically teaches vehicle information system established with the content source such as passenger interface that captures trip data in real-time because vehicle information system tracks each data 
 	“a content loader interface connectible to the ground server and a portable content loader device, the media content data items in the media content data set being loaded on to the portable content loader device though the content loader interface” (Perlman : fig 2A-2B, 0039, line 1-10 – Perlman teaches vehicle information system including content sources, user interface system, also employs distribution system for the vehicle information system communication with the media content server and allows download the media content in a network environment).
 	It is however, noted that Perlman does not teach “habit data”, “prioritization scores”, “ranked media”.  On the other hand  Brodie disclosed “habit data” (0044-0045 – Brodie teaches data collection of various types of media data particularly prioritizing media files, periodically updating media files sharing , analyzing  with respect to user behavior data that is tracked on the computing devices in a cloud based metadata storage, further it is noted that the metadata associated with the user viewing behavior).  The prior art of Brodie teaches “prioritization scores” (fig 2, 0057,0071 - Brodie teaches ranking module interacts with various parameters related to user interactions, user behaviors of each media file and generating metrics that including ranked list, importance score directly related to the user behavior data as detailed in fig 2, “ranked media” (Brodie: fig 1, element 166 - it is further noted that ranking module not only ranks media files collection based on the user behavior data, but also determines importance score and/or prioritization scores, ranked media corresponds to Brodie’s ranking module used in ranking media (Brodie: fig 1, element 166)

effective filing date of applicant’s claimed invention to combine prioritizing media based on user behavior particularly ranking set of media, prioritizing media content of Brodie et al., into portable media device with a vehicle information system particularly viewing selected content such as multimedia presentation of Perlman et al., because both Perlman, Brodie teaches user interface that allows selected  multimedia content to the users device(s) (Perlman: Abstract; Brodie: Abstract), both prior art of Perlman, Brodie supports media content delivered via network environment (Perlman: fig 2B; Brodie:     fig 1, element 110) and both prior art of Perlman, Brodie supports content storage servers (Perlman: fig 2B content source;  Brodie: fig 1).  Because both Perlman, Brodie teaches users required media content distributed to the user devices, it would have been obvious to ordinary skill in the art to use Brodie’s user account associated with the user behavior data with respect to ranked media content (Brodie: fig 1), in the Perlman’s vehicle information system (Perlman: fig 2A), further prior art of Brodie provides not only most ranked  media files within the collection that are interested to the user, but also allows to store automatically user behavior data representing individual user’s interaction with various media files to meet user’s expectation(s), further allows to gather and share to augment the prioritization of personal media file collection (Brodie: 0005-0007), thus improves quality and reliability of media file collection and sharing.



As to claim 10, Perlman disclosed “wherein the ground server includes a media content repository storing the media content data items” (fig 2A-2B, Abstract)

As to claim 11 Brodie disclosed “wherein the number of media content data items in the ranked media content data set is less than an entirety of the media content data items stored in the media content repository” (Brodie: 0065-0066).

As to claim 12, Perlman disclosed “wherein the media content data item is a single unit of programming presentable on the passenger terminal devices” (fig 4A-4B).

As to claim 13,  Brodie disclosed “wherein the ground server includes a threshold controller receptive to adjustment (0060,0065)  inputs applied to the adaptive inferences in the assignment of the prioritization score, the generated ranked media content data set being modified according to the adjustment inputs” (0057,0071).

As to claim 14 Brodie disclosed “wherein the adjustment inputs include modifying the number of media content data items in the ranked media content data set” (Brodie : 0048-0049).

As to claim 16. A method for selectively loading media content data sets onto a vehicle entertainment system content server that presents media content items to passenger terminal devices, the method comprising” (fig 2A, media server system element 310A, para: 0034, fig 2A, vehicle information system element 300, Perlman 
 	“receiving, on a ground server, viewing preference and from the passenger terminal devices connected to the vehicle entertainment system, the viewing preference and data being recorded by the passenger terminal devices during at least one prior trip” (Perlman : fig 2A-2B, fig 4,0034 – Perlman teaches vehicle information system, user interface system connected to the user device received viewing the content via networking, Perlman specifically teaches vehicle information system may also be in-flight entertainment system as detailed in 0034, and ground server is part of the content source because content source is supported media server system as shown in fig 2A, element 310A and media content corresponds to multimedia content and/or audio video integrated with the information system element 100, further Perlman: 0029, fig 1 -  Perlman teaches passengers and/or users with personally provided viewing content that including media content such as albums, music, video selection and other information preferences because personal media device integrated with the information system as shown in fig 1);
 	“receiving, on the ground server, one or more trip factors established for a subsequent trip” (Perlman: fig 4A-4B, 0036-0037, 0045 – Perlman teaches vehicle information system, passenger cabin that including selected user interface supporting media content and/or video interface system, further it is noted that the prior art of Perlman specifically teaches vehicle information system established with the content source such as passenger interface that captures trip data in real-time because vehicle 
 	“assigning to each media content item based upon adaptive inferences from the viewing preference and data, being correlated with the one or more trip factors” (Perlman: 0045-0046 , fig 4A-4B – Perlman teaches vehicle information system installed in each passenger cabin providing user interface allows user viewing preference of selected media content in the routing system) and ;
 	“building a media content data set based upon the assigned, of each of the media content items” (Perlman : 0051-0052, fig 2, fig 4); and
 	“transferring the media content items in the media content data set to the vehicle entertainment system content server” (Perlman : fig 2A-2B – Perlman teaches both upload and download content via communication system particularly media content downloaded  to the vehicle information system that supports personal devices) .
It is however, noted that Perlman does not teach “habit data”, “prioritization scores”, “ranked media”.  On the other hand  Brodie disclosed “habit data” (0044-0045 – Brodie teaches data collection of various types of media data particularly prioritizing media files, periodically updating media files sharing , analyzing  with respect to user behavior data that is tracked on the computing devices in a cloud based metadata storage, further it is noted that the metadata associated with the user viewing behavior).  The prior art of Brodie teaches “prioritization scores” (fig 2, 0057,0071 - Brodie teaches ranking module interacts with various parameters related to user interactions, user behaviors of each media file and generating metrics that including ranked list, importance score directly related to the user behavior data as detailed in fig 2, “ranked ” (Brodie: fig 1, element 166 - it is further noted that ranking module not only ranks media files collection based on the user behavior data, but also determines importance score and/or prioritization scores, ranked media corresponds to Brodie’s ranking module used in ranking media (Brodie: fig 1, element 166)
	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine prioritizing media based on user behavior particularly ranking set of media, prioritizing media content of Brodie et al., into portable media device with a vehicle information system particularly viewing selected content such as multimedia presentation of Perlman et al., because both Perlman, Brodie teaches user interface that allows selected  multimedia content to the users device(s) (Perlman: Abstract; Brodie: Abstract), both prior art of Perlman, Brodie supports media content delivered via network environment (Perlman: fig 2B; Brodie:     fig 1, element 110) and both prior art of Perlman, Brodie supports content storage servers (Perlman: fig 2B content source;  Brodie: fig 1).  Because both Perlman, Brodie teaches users required media content distributed to the user devices, it would have been obvious to ordinary skill in the art to use Brodie’s user account associated with the user behavior data with respect to ranked media content (Brodie: fig 1), in the Perlman’s vehicle information system (Perlman: fig 2A), further prior art of Brodie provides not only most ranked  media files within the collection that are interested to the user, but also allows to store automatically user behavior data representing individual user’s interaction with various media files to meet user’s expectation(s), further allows to gather and share to augment the prioritization of personal media file collection (Brodie: 0005-0007), thus improves quality and reliability of media file collection and sharing.
As to claim 10, Perlman disclosed “wherein the ground server includes a media content repository storing the media content data items” (fig 2A-2B, Abstract)

As to claim 17,  Brodie disclosed “receiving an adjustment input; and applying a modification to the adaptive inferences in the assigning of the prioritization score to each media content item, (Brodie: 0023,0047), “the generated ranked media content data set being modified in response” (Brodie: 0047-0048). 

As to claim 18, Brodie disclosed “wherein the adjustment inputs include modifying the number of media content data items in the ranked media content data set” (Brodie: 0049-0050).

As to claim 19 Brodie disclosed, “retrieving the media content data items in the ranked media content data set from a media content repository in communication with the ground server” (0051-0052).

As to claim 20,  Brodie disclosed “wherein the number of media content data items in the ranked media content data set is less than an entirety of the media content data items stored in the media content repository” (Brodie: 0048, fig 1).
Conclusion

The prior art made of record
				a.  	US Pub. No.  	2009/0119721
				b. 	US Pub. No. 		2018/0203937

 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure




 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154